Decided. August 15, 1912.
On Rehearing.
4. The petition for rehearing only questions the order of the court remanding the case to the circuit court for further proceedings, contending that in equity the case is tried anew on the record, and final decree entered here.
The court is of the opinion that there was no doubt as to the issues tendered in the lower court, and that plaintiff had full opportunity to present his case, and therefore the case does not come within any of the exceptions to the rule, as stated in Smith v.. Wilkins, 31 Or. 421, 422 (51 Pac. 438) ; Robson v. Hamilton, 41 Or. 239 (69 Pac. 651; Branson v. Oregonian Ry. Co., 10 Or. 278, and Brown v. Lewis, 50 Or. 358 (92 Pac. 1058), that in equity cases a final decree upon the record before the court shall be entered here, and one will be entered here dismissing the suit, with costs to defendants.
Reversed: Suit Dismissed.